                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

Adam & Boyle, P.C.,
et al.,

                Plaintiff,                                     Civil Action No. 3:15-cv-00705

vs.                                                            HON. BERNARD A. FRIEDMAN

Herbert H. Saltery III,
Attorney General of Tennessee, et al.,
                                          /

                       NOTICE OF TELEPHONIC MOTION HEARING

         PLEASE TAKE NOTICE that a telephonic motion hearing is set for [R. 229] Emergency

Motion to Supplement Amended Complaint and [R.231] Motion for TRO before District Judge

Bernard A. Friedman as follows:

                   MOTION HEARING: Friday, April 17, 2020 at 11:00 a.m.

         If possible, please refrain from the use of cell phone speakers.


ADDITIONAL INFORMATION: **PLEASE USE THE FOLLOWING CALL−IN
INFORMATION: (877) 336−1274; Access Code: 9602327#**

Once the Court joins the conference call participates will be asked to enter security
code: 5170#




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing order was served upon each
attorney or party of record herein by electronic means or first-class U.S. mail on April 15, 2020.
                                                  By: s/Johnetta M. Curry-Williams
                                                      Case Manager, 313-234-5172




      Case 3:15-cv-00705 Document 241 Filed 04/15/20 Page 1 of 1 PageID #: 6117
